            Case 2:20-cv-00452-KJN Document 8 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES E. BOWERS,                                       No. 2: 20-cv-0452 KJN P
12                           Petitioner,
13             v.                                            ORDER
14    THOMPSON, Warden,
15                           Respondent.
16

17            Petitioner is a federal prisoner, proceeding without counsel, with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner’s address of record is at the Federal

19   Correctional Institution-Herlong. However, the Federal Bureau of Prisons lists petitioner’s

20   address as RRM New York, 100 29th Street, Brooklyn, New York, 11232.

21            Petitioner did not file a notice of change of address reflecting his current address as

22   required by Local Rule 182(f).

23            Accordingly, IT IS HEREBY ORDERED that:

24            1.    Within twenty-one days of the date of this order, petitioner shall show cause for his

25                  failure to keep the court apprised of his current address as required by Local Rule

26                  182(f); the undersigned will recommend that this action be dismissed for failure to

27                  prosecute if petitioner fails to respond to this order;

28   ////
                                                            1
        Case 2:20-cv-00452-KJN Document 8 Filed 07/26/21 Page 2 of 2


 1         2. The Clerk of the Court shall serve this order on petitioner at his address of record and

 2             at the following address: RRM New York, 100 29th Street, Brooklyn, NY, 11232.

 3   Dated: July 26, 2021

 4

 5

 6

 7
     Bow452.osc
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
